Citation Nr: 0729421	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-10 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
hand injury. 

2. Entitlement to service connection for residuals of a right 
hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristina Y. Yang, Law Clerk




INTRODUCTION

The veteran reported active service in the Air Force from 
April 1969 to February 1973. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA).

As detailed below, the Board has found sufficient new and 
material evidence to reopen the veteran's claim for service 
connection for residuals of a left hand injury. This issue, 
along with the veteran's claim for service connection for 
residuals of a right hand injury, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for residuals 
of a left hand injury was previously denied by the RO in a 
rating decision dated March 1973. In that same month, the RO 
notified the veteran in writing of the decision and his 
appellate rights; he did not appeal this determination, and 
the decision became final.

2. The evidence received since the March 1973 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the veteran's claim of residuals from a left hand injury.  


CONCLUSIONS OF LAW

1. The March 1973 Rating Decision is final. 38 U.S.C.A § 4005 
(West 1970); 38 C.F.R. 3.104(a), 19.129(a) (1972); currently 
38 U.S.C.A. §7105 (West 2002); 38 C.F.R § 3.104(a) (2006).

2. New and material evidence has been submitted to support 
the veteran's claim of entitlement to service connection for 
a left hand disability, and the claim is hereby reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2006)).

It appears in this case that the medical evidence on file is 
sufficient to resolve the matter of whether new and material 
evidence has been received to reopen the previously denied 
claim for service connection in the veteran's favor. The 
veteran's claim has been reopened and remanded, and any error 
in notice would not have prejudiced the veteran's claim. 
Thus, the Board does not need to address the sufficiency of 
any notices given under the VCAA. 

Entitlement to service connection for left hand disability 
was previously denied by the RO in a rating decision, dated 
March 1973, on the basis that there was no evidence of 
disability to the veteran's left hand at the time. The RO 
notified the veteran of this rating decision in a March 1973 
statement, and as the veteran did not appeal, the decision 
became final. 38 U.S.C.A § 4005 (West 1970); 38 C.F.R. 
3.104(a), 19.129(a) (1972); currently 38 U.S.C.A. §7105 (West 
2002); 38 C.F.R § 3.104(a) )(2006).

In July 2004, the veteran again sought service connection for 
a left hand disability, variously characterized as rheumatoid 
arthritis or osteoarthritis as a residual of an earlier 
injury. To reopen a claim, new and material evidence must be 
presented or secured. 38 U.S.C.A. § 5108 (West 2002). The 
Board is not permitted to analyze the merit of a previously 
disallowed claim if new and material evidence is not 
submitted. Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

New evidence is defined as "existing evidence not previously 
submitted to agency decision makers"; material evidence is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim." 38 C.F.R. §3.156(a) 
(2006). New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. Id. 

Evidence obtained in connection with the attempt to reopen 
includes private and VA medical records diagnosing bilateral 
rheumatoid arthritis as well as osteoarthritis of the left 
hand. These records were not previously considered, are so 
significant that they must be reviewed in connection with the 
current claim, and raise a reasonable possibility of 
substantiating the claim because they address the specific 
reason the prior claim was denied. The veteran has therefore 
presented new and material evidence to reopen the claim for 
service connection for a left hand disability. 

Accordingly, the petition to reopen is granted, and 
consideration may be given to the entire evidence of record 
without regard to any prior denials. 


ORDER

The claim for service connection for residuals of injury to 
the left hand is reopened; to this extent, the claim is 
granted.  


REMAND

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006). If a condition noted during service is 
not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303 (b) (2006). Service 
connection may also be granted after discharge when all the 
evidence, including that which is pertinent to service, 
establishes that it is more likely than not that the disease 
or injury was incurred in service. 38 C.F.R. § 3.303 (d) 
(2006). 

To grant service connection, evidence must show the existence 
of a current disability, an in-service disease or injury, and 
a link between the disability and the in-service disease or 
injury. Watson v. Brown, 4 Vet. App. 309, 314 (1993). This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which recently 
stated that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability." Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

There is some indication that the veteran may have suffered a 
left wrist injury in a pre-service automobile accident. 
However, neither the veteran's service entrance examination 
nor any pre-service medical records are of record. The Court 
has held that the presumption of soundness upon entry into 
service may not be rebutted without "contemporaneous clinical 
evidence or recorded history" in the record. Miller v. West, 
11 Vet. App. 345, 348 (1998). The presumption of soundness 
does not apply to disabilities noted at service entrance, but 
the veteran's entrance examination is not of record and 
therefore, no disabilities were noted at entrance. As a 
result, the Board finds that the veteran is entitled to the 
presumption of soundness at service entry. 38 U.S.C.A. § 1111 
(West 2002).

Service medical records and correlated personal testimony 
establish that the veteran suffered an in-service injury to 
both hands. In an examination dated December 1972, the 
veteran was found to have "swollen or painful joints 
refer[ring] to bruised hands secondary to auto accident in 
Jan. 1972." Additionally, the veteran reports an injury to 
his both hands caused by an accident involving falling boxes 
while on active duty in 1972. This evidence is corroborated 
by testimony from a fellow service member who recalled that 
the veteran "hurt his hands and suffered a lot of pain and 
swelling" while in service. 

In February 1973, a VA examination noted that the veteran 
began experiencing pain and swelling in both hands in 
November 1972, particularly the left hand, but the patient 
was given no particular treatment for this condition at the 
time. The examiner discussed neither the nature nor etiology 
of the veteran's symptoms and made no positive diagnosis of 
the complaint. Testimony from the veteran's former spouse and 
current spouse indicate that the veteran continued to 
complain of pain and swelling in his hands for many years 
following the 1973 VA examination. 

In October 2004, the veteran sought private treatment from 
Dr. Cathy Chapman for pain and swelling in the hands; he was 
subsequently diagnosed with "moderately active" rheumatoid 
arthritis and received treatment for this condition. Evidence 
of rheumatoid arthritis had first appeared in February 2002, 
when the veteran's blood work tested positive for rheumatoid 
factor.  

In December 2004, the veteran was seen at the VA Hospital in 
Memphis for pain in both hands. Upon physical examination, a 
VA physician noted bony swellings of the hands indicative of 
osteoarthritis rather than rheumatoid arthritis. Accordingly, 
he diagnosed the veteran with osteoarthritis, but gave no 
indication of whether the veteran's osteoarthritis is primary 
or post-traumatic in nature.  

While these medical opinions differ in their exact diagnoses, 
the Board finds that they provide sufficient evidence that 
the veteran is currently suffering a disability in the form 
of arthritis in both hands. However, no evidence presently 
exists to establish a link between the veteran's current 
disability and any injuries incurred in service. In order to 
ascertain whether such a link exists and clarify the 
diagnosis of the veteran's disability, the Board concludes 
that a new VA medical examination and opinion is warranted.   

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine the nature 
and etiology of the veteran's bilateral residuals of 
injuries to the hands. Perform any and all necessary 
tests, including X-rays, if indicated. The claims 
folder must be reviewed prior to the examination. 
The following questions should be answered, and the 
rationale for any medical opinions given should be 
discussed in detail:

a. Provide a comprehensive diagnosis of the 
veteran's bilateral hand disability. The 
examiner is requested to indicate whether 
the veteran suffers from rheumatoid 
arthritis, osteoarthritis, both, or some 
other disability in each of his hands. 

b. If a disability of the hands is 
diagnosed, the examiner is requested to 
offer an opinion as to the etiology of the 
disability. The examiner should indicate 
whether it is at least as likely as not 
(50% likely) that the veteran's current 
disability is caused by or related to 
service, including the 1972 vehicular 
accident described in his separation 
examination or the incident involving 
falling boxes described in his 1973 
benefits claim. The examiner should also 
offer an opinion as to whether the 
bilateral pain and swelling of the hands 
noted in the veteran's service medical 
records, separation examination, and 
February 1973 VA examination can be 
reasonably interpreted as an early 
manifestation of the veteran's current 
disability. 

2. Thereafter, readjudicate the claims for service 
connection for bilateral hand disabilities. If any of 
these claims remain denied, provide the veteran and 
his representative with a Supplemental Statement of 
the Case that summarizes the evidence and discuses all 
pertinent legal authority. Allow an appropriate period 
for response and return the case to the board if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


